UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52877 CLEAR-LITE HOLDINGS, INC. (Exact name of registrant in its charter) Nevada 20-8257363 (State or other jurisdiction of (IRS Employer Incorporation or organization) Identification No.) nd Street,PMB 400 Boca Raton, Florida 33432-3908 (Address of Principal Executive Offices)(Zip Code) (561) 544-6966 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of March 22, 2011, there were132,287,614 shares of the registrant’s common stock issued and outstanding. CLEAR-LITE HOLDINGS, INC. FORM 10-Q JANUARY 31, 2011 PART I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Control and Procedures. 20 PART II OTHER INFORMATION Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 4. (Removed and Reserved). 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 SIGNATURES Item 1. Financial Statements. CLEAR-LITE HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JANUARY 31, 2 (UNAUDITED) Page(s) Consolidated Balance Sheets as of January 31, 2011 (unaudited) and July 31, 2010 2 Consolidated Statements of Operations Three andSixMonths Ended January 31, 2011 and 2010 (unaudited) 3 Consolidated Statements of Cash Flows Six Months Ended January 31, 2011 and 2010 (unaudited) 4 Notes to the Consolidated Financial Statements (unaudited) 5 1 Clear-Lite Holdings, Inc. and Subsidiary Consolidated Balance Sheets January 31, 2011 July 31, 2010 (unaudited) Assets Assets: Cash $ $ Prepaid expenses - Total Current Assets Equipment - net Debt issue costs - net - Total Assets $ $ Liabilities and Stockholders' Deficit Liabilities: Accounts payable and accrued expenses $ $ Loans payable - related parties Demand loans - Convertible note payable - net of debt discount Accrued interest payable Derivative liabilities Total Current Liabilities Stockholders' Deficit: Preferred Stock, $0.001 par value, 5,000,000 shares authorized, no shares issued or outstanding - - Common stock, $0.001 par value, 195,000,000 shares authorized, 114,605,194 and 72,000,741 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to consolidated financial statements 2 Clear-Lite Holdings, Inc. and Subsidiary Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended January 31, 2011 January 31, 2010 January 31, 2011 January 31, 2010 Sales $
